DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see applicant’s remark, filed 10/27/2021, with respect to claims 1-4, 6-7, and 9-15 have been fully considered and are persuasive.  The rejection of previous office action has been withdrawn.  Upon further searches and considerations, claims 1-4, 6-7, and 9-15 are allowed because none of prior arts alone or in combination disclose the claim limitation of “identifying, by an identification unit, content data of said received content data stream, determining, by a determination unit, a level of toxicity of said identified content data, said level of toxicity representing a measure of authenticity of said received content data stream, wherein determining the level of toxicity comprises
evaluating the identified content data against known content data, and setting the level of toxicity based on a result of said evaluation, or evaluating a marker, related to said identified content data and in said received content data stream, against known marker identification data, and setting the level of toxicity
based on a result of said evaluation, providing, by an aggregation unit, an aggregated level of toxicity from said determined level of toxicity, rendering, by a rendering device, content data of said received content data stream based on said aggregated level of toxicity.”
Allowable Subject Matter
Claims 1-4, 6-7, and 9-15 are allowed.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAI Y CHEN/Primary Examiner, Art Unit 2425